 Case 19-02033-VFP         Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04               Desc
                                Application Page 1 of 10



RABINOWITZ, LUBETKIN & TULLY, LLC
293 Eisenhower Parkway, Suite 100
Livingston, New Jersey 07039
(973) 597-9100
Jonathan I. Rabinowitz
Barry J. Roy
Attorneys for Jeffrey A. Lester,
Chapter 7 Trustee

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY


 In re:                                          Case No. 19-13273 (VFP)

 IMMUNE PHARMACEUTICALS INC.,                    Chapter 7
 et al.,
                                                 Jointly Administered
                        Debtors.


 JEFFREY A. LESTER, CHAPTER 7                    Adv. Pro. No. 19-02033 (VFP)
 TRUSTEE FOR IMMUNE
 PHARMACEUTICALS, INC.,                          Oral Argument Requested
 et al.,
                                                 Hearing Date: June 15, 2021 at 10:00 A.M.
                        Plaintiff,

 v.

 DISCOVER GROWTH FUND, LLC,

                         Defendant.


           APPLICATION IN SUPPORT OF MOTION OF JEFFREY A. LESTER,
          CHAPTER 7 TRUSTEE, FOR EXTENSION OF DISCOVERY DEADLINES

          Jeffrey A. Lester, Chapter 7 Trustee (the 'Trustee") for the bankruptcy estates of

Immune Pharmaceuticals, Inc. ("Immune") and related debtors (collectively, the "Debtors"), and

Plaintiff in the above-captioned adversary proceeding, hereby submits this Motion for entry of

an order extending the current fact and expert discovery deadlines by sixty (60) days in the within

                                                1
 Case 19-02033-VFP         Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04                Desc
                                Application Page 2 of 10



adversary proceeding. In support of the relief sought, the Trustee respectfully states as follows:

                                 PRELIMINARY STATEMENT

        1.     As this Court is aware, on March 19, 2021, it entered an Order Denying Motion for

Stay of Proceedings or Stay of Discovery and Scheduling Pre-Trial Proceedings and Trial (the

“Stay Denial Order). Pursuant to the terms of the Stay Denial Order, the Court provided for a

scheduling order that set June 17, 2021, as the deadline for the completion of fact discovery in the

within adversary and August 16, 2021, as deadline for the completion of expert discovery

(collectively, the “Deadlines”). Through the within motion, the Trustee, pursuant to Fed.R.Civ.P.

16(b)(4) and Fed.R.Bank.P. 7016(b)(4), seeks an extension of the Deadlines so that he can

participate in a mediation in a related District Court action with, among others, Discover Growth

Fund, LLC (“Discover”), which is contemplated to take place in June or July, that could result in

a global settlement. The Trustee submits that the granting of this motion, pending resolution of the

mediation, could reduce if not prevent potentially unnecessary litigation, conserve judicial

resources, and save time and expense. Accordingly, the Trustee respectfully requests that this

Court grant his Motion.

                                  STATEMENT OF FACTS

Background

       2.      On February 17, 2019, Immune filed a voluntary petition for relief under

Chapter 11 of the Bankruptcy Code. Petition (Bankr. ECF 1). Each of the remaining Debtors,

which are subsidiaries of Immune, filed its own petition soon thereafter.

       3.      On March 14, 2019, the United States Trustee appointed the Official Committee

of Unsecured Creditors (the "Committee") in the Debtors' bankruptcy cases. Notice of

Appointment of Official Committee (Bankr. ECF 49).

                                                 2
 Case 19-02033-VFP        Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04               Desc
                               Application Page 3 of 10



 The Debtors and the Committee File Complaint Against Discover;
 this Court Denies Partial Summary Judgment.

       4.     On July 1, 2019, the Debtors and the Committee filed against Discover

an Adversary Complaint challenging the amount and classification of the obligation allegedly

owed by Immune to Discover under a certain Securities Purchase Agreement and Debenture.

Compl. (Adv. Pro. ECF 1).

       5.     On February 27, 2020, this Court entered a Joint Scheduling Order setting a

deadline for completion of discovery subject to further extension and setting a trial date. Order

(Adv. Pro. ECF 14).

       6.     On the same date, the Debtors and the Committee filed a Motion for Partial

Summary Judgment as to the Eighth Count of the Adversary Complaint. Motion (Adv. Pro. ECF

13).

       7.     On April 1, 2020, this Court conducted a hearing and denied the Motion. Apr.

1, 2020 Tr. (Adv. Pro. ECF 32).

       8.     On April 2, 2020, this Court entered an Order converting the Debtors' bankruptcy

cases to cases under chapter 7. Order (Bankr. ECF 400).

       9.     On April 3, 2020, the United States Trustee appointed the Trustee as Chapter 7

Trustee for the Debtors' bankruptcy cases. Notice of Appointment (Bankr. ECF 401).

       10.    On April 20, 2020, this Court entered an Order Denying Plaintiffs' Motion for

Partial Summary Judgment. Order (Adv. Pro. ECF 37).

This Court Denies the Trustee's Motion for Reconsideration.

       11.    On May 24, 2020, the Trustee filed a Motion to substitute for the Debtors and the

Committee as Plaintiff in the adversary proceeding against Discover. Motion (Adv. Pro. 39).

       12.    On the same date, the Trustee filed a Motion for Reconsideration of the Order
                                             3
 Case 19-02033-VFP        Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04                Desc
                               Application Page 4 of 10



Denying Partial Summary Judgment. Order (Adv. Pro. ECF 40).

       13.     On June 23, 2020, this Court conducted a hearing on and denied the Trustee's

Motion for Reconsideration.

The Trustee Appeals from Order Denying Reconsideration.

       14.     On June 29, 2020, this Court entered an Order Substituting Trustee for Debtors and

Committee as Plaintiff Pursuant to F.R.B.P. 7025. Order (Adv. Pro. ECF 48).

       15.     On July 10, 2020, this Court entered an Order Denying the Trustee's Motion for

Reconsideration. Order (Adv. Pro. ECF 52).

       16.     On July 24, 2020, the Trustee filed a Notice of Appeal from the Order denying the

Trustee's Motion for Reconsideration. Notice of Appeal (Adv. Pro. ECF 54). Not only is the

appeal now pending before the District Court in Civil Action No. 2:20-CV-09469-CCC, the appeal

has been fully briefed.

       17.     On the same date, the Trustee filed a Motion for Leave to Appeal from the Order

Denying Reconsideration. Motion (Adv. Pro. ECF 55). The Motion has since been transmitted to

this Court and fully briefed. Transmittal of Record on Appeal to U.S. District Court (Adv. Pro.

ECF 58).

       18.     On July 28, 2020, Trustee filed a Motion for Certification of Direct Appeal to Third

Circuit Court of Appeals. Motion (Adv. Pro. ECF 60).

       19.     On August 18, 2020, this Court conducted a hearing and denied the Trustee's

Motion for Certification. Aug. 18, 2020 Tr. (Adv. Pro. ECF 66).

       20.     On September 4, 2020, the Bankruptcy Court entered an Order Denying Motion

for Certification of Direct Appeal to Third Circuit Court of Appeals. Order (Adv. Pro. ECF 68).

       21.     On September 8, 2020, the Trustee filed in the District Court a Motion

                                                4
 Case 19-02033-VFP          Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04               Desc
                                 Application Page 5 of 10



for Certification of Direct Appeal to the Third Circuit Court of Appeals or for Reconsideration

of this Court's Order Denying Motion for Certification of Direct Appeal. Motion (Civ. Action

20-9469 ECF 8). That Motion has also been fully briefed.

Trustee Files Motion to Stay Proceedings

        22.      On February 12, 2021, the Trustee, citing a variety of reasons, including, but not

limited to, promoting judicial economy, as well as the time and resources of the parties, filed a

Motion for Stay of Proceedings, or in the Alternative, for Stay of Discovery and Adjournment of

Trial Date (Adv. Pro. ECF 78) (the “Stay Motion”).

        23.      In connection with the Stay Motion, the Trustee argued, among other things, that:

(1) with only limited estate resources at his disposal, the estate would suffer hardship if he

were forced to conduct expensive discovery and proceed to trial on the entire Complaint, which

involves complex issues that, by virtue of the appeal, may ultimately be rendered unnecessary

or irrelevant; (2) a stay would enable Discover to reduce its own litigation expense and avoid

waste of time and resources; and (3) resolution of the pending appeal could resolve the proceeding

in its entirety. Id.

        24.      On March 19, 2021, the Court entered the Stay Denial Order (Adv. Pro. ECF 81).

        25.      Pursuant to the terms of the Stay Denial Order, all fact discovery in the within

adversary proceeding must be completed by no later than June 17, 2021. Id.

        26.      Furthermore, pursuant to the terms of the Stay Denial Order, all expert discovery

must be completed by August 16, 2021. Id.

        27.      Lastly, paragraph 10 of the Stay Denial Order provides that “[t]he discovery

deadlines set forth herein are subject to extension upon motion for good cause shown.”



                                                 5
 Case 19-02033-VFP         Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04                Desc
                                Application Page 6 of 10



Discovery to Date and Upcoming Mediation

       28.     Given the pendency of the Deadlines, the Trustee has been making every reasonable

effort to comply with the terms of the Stay Denial Order. For instance, the Trustee has been

working with his own counsel, as well as special counsel in Israel, and Bederson, to compile and

review hundreds of thousands of pages of records. These records, many of which are in languages

other than English, include documents from a variety of sources, including: (1) documents

maintained by the Eitan Erez, the Israel Trustee for Immune Pharmaceuticals, Ltd., both at his

office, and in a virtual data room established to facilitate the sale of the Debtors’ intellectual

property; (2) physical records previously maintained by the Debtors in numerous banker boxes at

a storage facility here in the United States; (3) records produced by the Debtors to Discover in

connection with stay relief litigation early in the bankruptcy case; (4) records in possession of

Debtors’ counsel that have not been previously produced; and (5) records produced to the Debtors’

and the Committee by Discover in connection with the previously mentioned stay relief litigation.

       29.     In addition to the above, the Trustee has also served a variety of paper discovery in

this adversary proceeding, as well in the bankruptcy case. Specifically, on or about May 14, 2021,

the Trustee served Discover with interrogatories and deposition notices for Mr. Kirkland and a

representative of Discover designated pursuant to F.R.C.P. 30(b)(6).

       30.     Furthermore, on or about February 11, 2021, the Trustee served Subpoenas for Rule

2004 Examination (the “Subpoenas”) seeking the production of documents and testimony on

Anthony Fiorino (“Fiorino”) and Daniel Teper (“Teper”), former officers and directors of the

Debtors.

       31.     John Jureller, Esq., of Kledstadt Winters, has accepted service of the Subpoenas on

behalf of Fiorino and Teper. At the request of Fiorino and Teper, due to the scope of the documents

                                                 6
 Case 19-02033-VFP         Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04                Desc
                                Application Page 7 of 10



requested and the availability of the witnesses, from time to time, the deadline for the production

of documents and deposition dates have been adjourned.

       32.     As the Court is aware, certain of the Debtors’ former Officers and Directors (the

“Former D&Os”), including Fiorino and Teper, are defendants in an action brought by Discover,

captioned Discover Growth Fund, LLC v. Fiorino, et al., 20-351-CCC-AME (the “D&O Case”).

The D&O Case is currently pending in the United States District Court for the District of New

Jersey (the “District Court”). Pursuant to the terms of a Pre-Trial Schedule Order entered by the

District Court on May 14, 2021, fact discovery in the D&O Case is to remain open through

November 30, 2021.

       33.       Recently, Discover and the Former D&Os have agreed to mediate their

differences. In recognition that the Trustee may be in a position to assert claims similar to those

raised by Discover in the D&O Case, Discover and the Former D&Os invited the Trustee to

participate in their mediation to be conducted in June or July of this year (the “Mediation”). He

has agreed to participate in the mediation to realize upon his D&O claims and possibly use the

Mediation resolve his claims with Discover. In connection with the Mediation, the Trustee and

the Former D&Os have agreed to, among other things, adjourn the current Rule 2004 document

production deadlines and the deposition dates for Fiorino and Teper until such time as the

Mediation has concluded. Moreover, in recognition of the lack of funds in the Debtors’ bankruptcy

estates, the insurance carrier for the Former D&Os and Discover have agreed to cover all the costs




                                                7
 Case 19-02033-VFP         Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04                 Desc
                                Application Page 8 of 10



associated with the Mediation. Currently, the Trustee, Discover, and the Former D&Os are in the

process of coordinating their respective calendars in order to schedule the Mediation.

       34.      On or about May 18, 2021, Discover issued written interrogatories to the Trustee

and served the Former D&Os with deposition subpoenas seeking testimony and the production of

documents.

       35.     Based on preliminary conversations with counsel for the Former D&Os, regarding

their respective clients’ ability, some of whom live outside the United States, to produce responsive

documents and appear for deposition in response to the Subpoenas issued by the Trustee and the

deposition subpoenas issued by Discover, it is highly unlikely that fact discovery will be completed

by June 17, 2021.

                                     LEGAL ARGUMENT

                 THIS COURT SHOULD EXTEND THE DEADLINES

        36.    The Trustee now seeks an extension of the current deadlines for fact and expert

discovery in this adversary proceeding so that he can participate in the Mediation, which

could result in a global settlement of all issues by and between the parties, including the

issues currently pending in this matter.

       37.     Rule 16(b)(4) of the Federal Rules of Civil Procedure provide that “[a] schedule

may be modified only for good cause and with the judge’s consent.” Fed.R.Civ.P. 16(b)(4);

Fed.R.Bankr.P. 7016(b)(4); see also Harrison Beverage Co. v. Dribeck Importers, Inc., 133

F.R.D. 463, 469 (D.N.J. 1990); Branch Banking & Trust Co. v. D.M.S.I., LLC, 871 F.3d 751,

764 (9th Cir. 2017) (scheduling order may be modified only for good cause and with judge’s




                                                 8
Case 19-02033-VFP         Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04                Desc
                               Application Page 9 of 10



consent); Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 988 (10th Cir. 2019) (good cause

standard requires showing that deadlines cannot be met despite movant’s diligent efforts).

      38.     According to a leading treatise, “trial courts have considerable discretion in

determining what kind of showing satisfies [the] . . . good cause standard.” 3 Moore’s Federal

Practice, § 16.14[1][b] (Matthew Bender 3d Ed. 2021); see also Hunt v. Brooks Run Mining Co.,

LLC, 51 F.Supp. 3d 627, 636 (S.D. W.Va. 2014) (court observed that diligence of the party

seeking to modify is primary factor considered by the court).

      39.     Given the above, and taking into consideration the Trustee’s efforts to date in this

matter, as well as the bankruptcy case and other related proceedings, it is clear that good cause

exists for the modification of the Deadlines.

      40.     As the Court is well aware, the Trustee and his counsel have, since his appointment,

faced numerous time sensitive litigated matters, including this one, which include, inter alia, two

appeals and a motion to withdraw the reference and prosecuting and consummating the sale of

certain of the Debtors’ assets.

      41.     Furthermore, recently, the Trustee and his counsel have been forced to deal with a

host of unexpected issues occasioned by recent SEC filings, press releases and related

communications in connection with the Debtors’ cases. See Trustee Notice Regarding Recent

SEC Filings, Press Releases and Related Communications (Bankr. ECF 633).

      42.     Additionally, due to the upcoming Mediation, extending the Deadlines makes sense

and represents good cause based on a number of factors, including judicial economy, hardship,

and lack of prejudice.

      43.     Here, each of the factors noted above militates in favor of extending the Deadlines.

First, extending the Deadlines would in no way prejudice or present any tactical disadvantage

                                                9
 Case 19-02033-VFP          Doc 83-1 Filed 05/24/21 Entered 05/24/21 13:30:04                    Desc
                                 Application Page 10 of 10



t o Discover. I n f a c t , o n the contrary, for the reasons set forth a b o v e , a n e x t e n s i o n

o f t h e D e a d l i n e s would enable Discover to reduce its own litigation expense, avoid waste

of time and resources and complete discovery which likely will not be completed by the June 17,

2021 deadline.

       44.     Second, the Trustee, with only limited estate resources at his disposal, would

suffer hardship if he were forced to conduct expensive discovery, which involves complex

issues that, by virtue of the Mediation, may ultimately be rendered unnecessary or irrelevant.

       45.     Further, counsel to Discover has indicated that his client will not consent to an

extension of the Deadlines. Finally, although this Court entered a Joint Scheduling Order setting

the Deadlines, it is clear that Trustee and Discover will not be able to complete discovery by the

Deadlines.

       46.     Accordingly, for all of these reasons, including but not limited to, the pending

Mediation, this Court should extend the Deadlines.

                                          CONCLUSION

       WHEREFORE, the Trustee respectfully requests that this Court grant (i) his Motion;

and (ii) such other and further relief as may be just and proper.

                                                 RABINOWITZ, LUBETKIN & TULLY, LLC
                                                 Attorneys for Jeffrey A. Lester, Chapter 7 Trustee



                                                By:     /s/ Barry J. Roy
                                                        BARRY J. ROY




                                                  10
